IN THE COURT OF APPEALS

                                                                                                 OF MARYLAND

                                                                                          Judicial Disabilities Docket No. 1

                                                                                               September Term, 2019

                                                                                   ______________________________________

                                                                                               IN THE MATTER OF THE

                                                                                      HONORABLE DEVY PATTERSON RUSSELL,

                                                                                   JUDGE OF THE DISTRICT COURT OF MARYLAND

                                                                                        FOR BALTIMORE CITY, DISTRICT ONE



                                                                                   ______________________________________


                                                                                              McDonald
                                                                                              Hotten
                                                                                              Getty
                                                                                              Booth
                                                                                              Greene, Clayton, Jr. (Senior Judge,
                                                                                                  Specially Assigned)
                                                                                              Harrell, Glenn T., Jr. (Senior Judge,
                                                                                                  Specially Assigned)
                                                                                              Eyler, Deborah S. (Senior Judge,
                                                                                                  Specially Assigned),

                                                                                                              JJ.

                                                                                   ______________________________________

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                                      ORDER
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                        2019-10-21 16:33-04:00                                     ______________________________________

                                                                                   Filed: October 21, 2019
Suzanne C. Johnson, Clerk
In the Matter of the                            *      In the

Honorable Devy Patterson Russell,               *      Court of Appeals

Judge of the District Court                     *      of Maryland

of Maryland for Baltimore City,                 *      JD Docket No. 1, September Term 2019

District One                                    *


                                        ORDER


       WHEREAS, the Maryland Commission on Judicial Disabilities, pursuant to

Maryland Rule 18-435, referred to this Court its findings, the record, and its

recommendation as to sanction in In the Matter of the Honorable Devy Patterson Russell,

Judge of the District Court of Maryland for Baltimore City, District One, Case No. CJD

2018-009, for the Court’s consideration pursuant to Maryland Rule 18-437, and

       WHEREAS, Judge Russell has filed a Motion to Dismiss on grounds of mootness

in light of her resignation from the bench, effective September 25, 2019,

       WHEREAS, the Commission has filed an opposition to the motion arguing that the

matter is not moot and has suggested that the case be held sub curia in the event Judge

Russell should seek judicial office,

       WHEREAS, Judge Russell was previously suspended without pay from judicial

office for no less than six months by this Court on June 30, 2019, in JD Docket No. 1

(September Term 2018) with her reinstatement as a judge subject to her fulfillment of

various conditions,
        WHEREAS, Judge Russell’s ability to hold judicial office would be subject to

fulfillment of the conditions in JD Docket No. 1 (September Term 2018),

        WHEREAS, Judge Russell has declared in her Motion to Dismiss that she will not

seek recall as a senior judge or appointment to a judicial office,

        WHEREAS, the Court of Appeals finds that this matter is not moot, but that in light

of the conditions imposed in JD Docket No. 1 (September Term 2018), and Judge Russell’s

pledge not to seek recall as a senior judge or appointment to judicial office, it is in the

interest of justice to dismiss this matter without prejudice, it is this 21st day of October

2019,

        ORDERED, by the Court of Appeals of Maryland, that this matter is dismissed

without prejudice.



                                                        /s/ Robert N. McDonald
                                                  ________________________________________________________________________________


                                                                       Senior Judge